DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed September 23, 2021 in which claims 1 and 2 were amended.
 	The rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over McBee (1,3,3,3,-tetrafluoropropylene oxide) (appears on IDS of 10/24/19).
McBee teaches preparations of a tetrafluoroepoxypropane, specifically 1,3,3,3-tetrafluoropropylene oxide. The compound is prepared by reacting sodium hydroxide and 3-bromo-1,1,1,3-tetrafluoroisopropyl alcohol.  The alcohol is prepared by reacting 3-bromo-1,1,1,3-tetrafluoroacetone and sulfuric acid and ice (see entire experimental section).
 	McBee meets the limitations of the claims other than the specific reactants.  However, the reactants are similar to those of the present invention and one skilled in the art would be able to prepare the claimed compounds and reactants given the teachings of McBee.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that McBee uses a reduction reaction to convert the substituted acetone to the desired alcohol.  Applicant argues that the claimed invention uses different starting material in a different reaction to form a different product, i.e., a different type of alcohol.
 	McBee teaches a method of making tetrafluoropropylene oxide.  Applicant is claiming a method of making a tetrafluoropropylene oxide (tetrafluoro epoxypropane).  McBee and Applicant both react a bromo-tetrafluoropropyl alcohol with an alkaline or alkaline earth metal hydroxide.  McBee does not teach the same method of achieving the bromo-tetrafluoropropyl alcohol reactant, but he arrives at a bromo-tetrafluoropropyl alcohol.  Since the present claims are directed to a method of preparing a tetrafluoro-1,2-epoxypropane and McBee teaches making a similar tetrafluoro epoxypropane, it would be reasonable to expect that the skilled artisan would be able to take McBee and 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16608149/20211113